Dissenting Opinion by
Montgomery, J.:
I dissent from the action of the majority in remanding this case to the Board for further proceedings. I believe that the only issues before our Court on this appeal are questions of law which should be decided by us, regardless of the Board’s possible misapprehension of the unusual strain doctrine. The scope of appellate review in these cases has been stated as follows. Where the compensation authorities have found against the party having the burden of proof, the question on appeal is whether the Board’s findings of fact are consistent with each other and with its conclusions of law and can be sustained without a capricious disregard of the competent evidence. Billick v. Republic Steel Corporation, 214 Pa. Superior Ct. 267, 257 A. 2d 589 (1969); Hale v. Metalweld, Inc., 212 Pa. Superior Ct. 20, 239 A. 2d 887 (1968). I believe that these principles are consistent with both Hamilton v. Procon, Inc., 434 Pa. 90, 252 A. 2d 601 (1969), and Mapp v. Philadelphia, 215 Pa. Superior Ct. 101, 257 A. 2d 306 (1969).
In Hamilton the Board found that death had been precipitated by unusual exertion and effort. The Supreme Court on review did not remand that case to the Board for reconsideration under the unusual strain doctrine, but it applied the unusual strain doctrine “according to the work history of the individual involved and not according to the work patterns of his profession in general” to the finding of fact already *519made by the Board, and reversed the Board. However, in this case, the Board did not find that the decedent’s death was precipitated or caused by unusual exertion or effort. On the contrary, it affirmed the referee’s finding of fact No. 3, “. . . Part of his [Harry Berger] regular duties for several years was to make up orders for customers and, on occasion to deliver orders to the customers in his automobile.” Therefore, on this appeal, it is our duty to examine the evidence and determine whether the Board capriciously disregarded any competent evidence in mailing its findings or in failing to make a finding on which claimant’s claim can be based. I do not find that our action in remanding the case of Mapp v. Philadelphia, supra, for reconsideration in light of Hamilton was inconsistent. In that decision we found, in effect, that the Board had capriciously disregarded competent evidence in claimant’s favor.
I have examined the record in this case and have found no facts to indicate that the decedent sustained an unusual strain doing his work. There is no competent evidence in the record to overturn the Board’s finding that occasional delivery of groceries was a part of his regular duties. The size of the cardboard carton and the grocery bag do not impress me as being unusually large. Furthermore, in my opinion, there is no other competent evidence in the record which the Board might have capriciously disregarded in failing to make the finding that the decedent suffered an unusual strain.
I would reverse the judgment and reinstate the order of the Workmen’s Compensation Board denying compensation.
Weight, P. J., and Watkins, J., join in this dissent.